Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This office action is in response to petition filed on 7/1/2022.
Claims 1-23 are allowed. Claim(s) 1, 9, 17 is/are independent claims. 

Petition
The petition filed on 7/1/2022 under 37 CFR 1.313 was granted and the amendment filed on 7/1/2022 is entered. 

Interview
The examiner called the applicant to correct the record. Contrary to what was discussed in the interview mailed 7/25/2022 the examiner is issuing a new notice of allowance (NOA). The notice of allowance is necessary because when a corrected NOA was mailed on 7/15/2022 it did not contain the PTOL-85 fee form and this form is necessary for the applicant to request that the previously paid issue fee be applied after the petition filed on 7/1/2022 was granted. The examiner is issuing a new NOA that will contain the PTOL-85 which will allow the applicant to request the previous issue fee be applied.


Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicants arguments filed 1/18/2022 are persuasive, see response pages 14-23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See PTO-892: Notice of References Cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SCOTT T BADERMAN can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Email: benjamin.smith@uspto.gov